            Case 1:17-cv-00916-CRC Document 45 Filed 12/06/19 Page 1 of 1



                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

JUDICIAL WATCH, INC.,                         )
                                              )
                Plaintiff,                    )
                                              )
       v.                                     )       Case Nos. 17-cv-916 & 19-cv-572 (CRC)
                                              )
U.S. DEPARTMENT OF JUSTICE,                   )
                                              )
                Defendant.                    )
                                              )

                                   JOINT STATUS REPORT

       Pursuant to this Court’s order of October 23, 2019, the Federal Bureau of Investigation

respectfully informs the Court that it has completed its search and production in these

consolidated cases. Because the parties are not yet certain if summary judgment briefing will be

necessary, they request leave to file a further joint status report no later than December 20, 2019.

Respectfully submitted,

/s/ James F. Peterson                                 ETHAN P. DAVIS
James F. Peterson                                     Principal Deputy Assistant Attorney General
JUDICIAL WATCH, INC.
DC Bar No. 450171                                     MARCIA BERMAN
425 Third St, SW, Suite 800                           Assistant Director
Washington, DC. 20024                                 Federal Programs Branch
T: 202-646-5172
F: 202-646-5199                                       /s/ James Bickford
                                                      JAMES BICKFORD
Counsel for Plaintiff                                 Trial Attorney (N.Y. Bar No. 5163498)
                                                      United States Department of Justice
                                                      Civil Division, Federal Programs Branch
                                                      1100 L Street NW
                                                      Washington, DC 20530
                                                      James.Bickford@usdoj.gov
                                                      Telephone: (202) 305-7632
                                                      Facsimile: (202) 616-8470

                                                      Counsel for Defendant
Date: December 6, 2019
